ACCEPTED
                                                                                           03-14-00801-CV
                                                                                                   5932965
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      7/6/2015 12:00:00 AM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                                  NO. 03-14-00801-CV

                  IN THE THIRD COURT OF APPEALS           FILED IN
                            Austin, Texas          3rd COURT   OF APPEALS
                                                       AUSTIN, TEXAS
  ________________________________________________________________
                                                   7/6/2015 9:47:49 AM
                                                                 JEFFREY D. KYLE
THE UNIVERSITY OF TEXAS SYSTEM AND THE                     UNIVERSITYClerk
                                                                      OF TEXAS
                           AT DALLAS
                            Appellants,
                                 v.
   KEN PAXTON, ATTORNEY GENERAL OF THE STATE OF TEXAS
                             Appellee,
                                 v.
                      MARILYN CAMERON,
                            Intervenor.
 _______________________________________________________________

    On Appeal from the 261st Judicial District Court of Travis County, Texas
                  Trial Court Cause No. D-1-GV-11-001923
             The Honorable Stephen Yelenosky, Judge Presiding
  ________________________________________________________________

INTERVENOR’S MOTION FOR EXTENSION OF BRIEFING DEADLINE
__________________________________________________________________

TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

       Appellee/Intervenor, Marilyn Cameron, files this Intervenor’s Motion for

Extension of Briefing Deadline, and in support will show the Court as follows:

       a.   Appellants’ brief was due on May 5, 2015.
       b.   Appellee’s, Attorney General, brief was due on June 10, 2015.
       c.   Appellants’ reply brief was due on June 16, 2015.
       d.   Appellee/Intervenor’s brief was due on the same date as the Attorney
            General’s brief.

       Due to the fact that Appellee/Intervenor is not a licensed lawyer, she


1 Intervenor’s Motion for Extension of Briefing Deadline
believed that appellants and the appellee, Attorney General, were required to

file initial briefs here. At most, the Intervenor believed that a reply brief was

optional. And I must admit, access to the Internet can be problematic; days go by

where I’m unable to connect online.

       After communication with the clerk’s office, Intervenor now sees that

her obligation to file an initial brief had not be fulfilled. Intervenor, respectfully,

apologizes to the Court and wishes to fulfill the obligation. The clerk’s office has

given Intervenor until July 6, 2015 to respond.

       Intervenor, respectfully, requests that the Court grant more time to

submit a relevant and intelligible brief. The Court’s reminder was greatly

appreciated and Intervenor will submit a brief, along with this motion on or

before July 6, 2015. Should the brief not meet the requirements of Texas Rules of

Appellate Procedure 38.2, the Intervenor requests a 10-day extension to make

changes. The requested extension is until July 16, 2015.

       Intervenor has not requested an extension, to file a brief, before this date.

                                                   Respectfully submitted,

                                                   /s/Marilyn Cameron
                                                   Marilyn Cameron
                                                   18222 Outback Lakes
                                                   Humble, Texas 77346
                                                   Telephone: (713) 320-4092
                                                   mizcameron@yahoo.com
                                                   Intervenor, Pro Se
2 Intervenor’s Motion for Extension of Briefing Deadline
                        CERTIFICATE OF CONFERENCE

     Ms. Cameron has conferred with Ms. Mather and Ms. Fuchs and they are
unopposed to the extension.

                            CERTIFICATE OF SERVICE

       I, faithfully, certify that on July 5, 2015, a correct copy of Intervenor’s
Motion for Extension of Briefing Deadline was served via e-service and/or email to
the following:

H. Melissa Mather
Assistant Attorney General
Financial Litigation and Tax Division
P.O. Box 12548
Austin, Texas 78711-2548
Telephone: (512) 475-2540
Fax: (512) 477-2348
melissa.mather@texasattorneygeneral.gov
Attorney for the University of Texas System
And the University of Texas at Dallas

Kimberly Fuchs
Chief, Open Records Litigation
Administrative Law Division
P.O. Box 12548
Austin, Texas 78711-2548
Telephone: (512) 475-4195
Fax: (512) 320-0167
kimberly.fuchs@texasattorneygeneral.gov
Attorney for Appellee, Attorney General

                                                   /s/ Marilyn Cameron
                                                   Marilyn Cameron



3 Intervenor’s Motion for Extension of Briefing Deadline